     Case 7:18-cr-00541-LSC-TMP Document 29 Filed 03/26/19 Page 1 of 2                 FILED
                                                                              2019 Mar-26 PM 04:54
                                                                              U.S. DISTRICT COURT
                                                                                  N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
                  NORTHERN DISTRICT OF ALABAMA
                        WESTERN DIVISION

UNITED STATES OF AMERICA                   )
                                           )
      v.                                   )   Case No.
                                           )   7:18-CR-541-LSC-TMP
ALAA MOHD ABUSAAD                          )

    UNOPPOSED MOTION FOR AMENDED PROTECTIVE ORDER

      The Government seeks entry of the attached amended protective order, which

is unopposed.

      Respectfully submitted on March 26, 2019.


                                           JAY E. TOWN
                                           United States Attorney


                                           /s/ Manu K. Balachandran
                                           MANU K. BALACHANDRAN
                                           Assistant United States Attorney




                                       1
     Case 7:18-cr-00541-LSC-TMP Document 29 Filed 03/26/19 Page 2 of 2



                         CERTIFICATE OF SERVICE

      I certify that on March 26, 2019, I filed the foregoing document with the

United States District Court for the Northern District of Alabama using the CM/ECF

system, and thereby caused a copy to be served on the defendant’s counsel of record.



                                             /s/ Manu K. Balachandran
                                             MANU K. BALACHANDRAN
                                             Assistant United States Attorney
                                             1801 Fourth Avenue North
                                             Birmingham, AL 35203
                                             (205) 244-2001




                                         2
